          Case 3:21-cv-08036-MTL Document 23 Filed 07/02/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David M Lauck,                                    NO. CV-21-08036-PCT-MTL
10                  Plaintiff,
                                                     JUDGMENT OF DISMISSAL IN A
11   v.
                                                     CIVIL CASE
12   County of Campbell, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed July
18   2, 2021, this case is dismissed for lack of personal jurisdiction. Plaintiff to take nothing,
19   and the complaint and action are dismissed without prejudice.
20                                             Debra D. Lucas
                                               District Court Executive/Clerk of Court
21
22   July 2, 2021
                                               s/ M. Hawkins
23                                       By    Deputy Clerk
24
25
26
27
28
